872 F.2d 1028
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Samuel T. REDDRICK, Plaintiff-Appellant,v.Charles CURRAN, Paula McCawaine, Donna Moon, L. JuniorNorris, Lee Falke, Chris Van Schiak, Victor T. Whisman,Sandra K. Hobson, Andrew Niekamp, Walter F. Ruf, Ted E.Millspaugh, James T. Cole, Tom Wilson, Sheriff, Olin, DeputySheriff, Wilmer, Deputy Sheriff, Defendants-Appellees.
No. 88-4124.
United States Court of Appeals, Sixth Circuit.
March 31, 1989.

1
Before ENGEL, Chief Judge, BOGGS, Circuit Judge, and COHN, District Judge.*

ORDER

2
Plaintiff, Samuel T. Reddrick, appeals a judgment of the district court which denied his motion for relief from judgment filed pursuant to Fed.R.Civ.P. 60(b).  He now moves for the appointment of counsel.  Upon consideration of the record and plaintiff's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff filed a motion to vacate judgment pursuant to Fed.R.Civ.P. 60(b) in the District Court for the Southern District of Ohio.  As the basis of his request for that relief, he maintained that a judgment entered by a magistrate exercising plenary jurisdiction over his civil rights action under 28 U.S.C. Sec. 636(c) was incorrect because it was based upon the misapplication of the law concerning motions for summary judgment and qualified immunity.  Upon consideration of those claims, however, the magistrate denied the motion for relief from judgment.  This appeal followed.


4
On appeal this court may disturb the denial of the motion for relief from judgment under Fed.R.Civ.P. 60(b) only if that action constituted an abuse of discretion.   Windsor v. United States Dep't of Justice, 740 F.2d 6, 7 (6th Cir.1984) (per curiam);  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016, 1020 (6th Cir.1983).  Review of the record discloses no such abuse in this appeal.  Accordingly, the motion for appointment of counsel is hereby denied and the district court's final judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Avern Cohn, U.S. District Judge for the Eastern District of Michigan, sitting by designation